Citation Nr: 1431790	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  07-31 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas



THE ISSUES

1.  Entitlement to service connection for obesity.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to a rating in excess of 10 percent for the service-connected residuals of a fractured coccyx.

5.  Entitlement to an increased initial rating in excess of 20 percent for the service-connected degenerative disc disease of the thoracolumbar spine.

6.  Entitlement to a total evaluation based upon individual unemployability by reason of service-connected disability (TDIU).




REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran and T. G.



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel



INTRODUCTION

The Veteran served on active duty from December 1954 to October 1957, and from February 1958 to December 1967.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the RO. 

In January 2008, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.  

In July 2009, the Veteran testified at a hearing held at the RO before another Veterans Law Judge (VLJ).  A transcript of that hearing is of record.    

In August 2010, the Board remanded the case to the RO for additional development of the record.  

In September 2012, the Veteran was notified that the VLJ who conducted the July 2009 hearing had retired.  He was afforded the opportunity for a new hearing and elected to have one.  

In October 2012, the Board remanded the case in order to afford the Veteran with an opportunity for another hearing.  

In March 2013, the Veteran testified during a hearing held before the undersigned VLJ at the RO.  A transcript of the hearing is of record.  

In May 2013, the Board remanded the matter to the RO, via the Appeals Management Center (AMC) in Washington, DC for additional development.  

The case has since returned to the Board for the purpose of appellate disposition.  For the following reasons, the RO is found to have complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Following the remand, in a June 2014 rating decision, the RO granted service connection for posttraumatic stress disorder (PTSD), representing a full grant of this matter previously on appeal.  Accordingly, this matter is no longer before the Board.  

The RO also awarded a 10 percent rating for the service-connected residuals of a fractured coccyx.  However, as higher ratings for the disability are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for higher rating remains viable on appeal. Id.; AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1. The Veteran is not shown to have a disability manifested by obesity.  

2.  The Veteran is not shown to have manifested complaints or findings referable to the right or left knee in service or for many years thereafter.

3.  The currently demonstrated degenerative disease and chondrocalcinosis of the right and left knees is not shown to be due to an event or incident of the Veteran's period of active service.

4.  The service-connected residuals of a fractured coccyx is shown to be manifested by pain in the area of the tailbone.

5.  The service-connected degenerative disc disease of the thoracolumbar spine is shown to be productive of a functional loss due to pain that more nearly approximates a disability picture manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less; neither unfavorable ankylosis of the entire thoracolumbar spine nor incapacitating episodes as defined by regulation have been demonstrated, and separately ratable neurological impairment outside of bilateral lower extremity radiculopathy is not demonstrated.

6.  The service-connected disabilities manifested by PTSD, degenerative disc disease of the thoracolumbar spine, coronary artery disease, right and left lower extremity radiculopathy, residuals of a fractured coccyx, hearing loss, and tinnitus, are shown as likely as not to preclude the Veteran from securing and following substantially gainful employment consistent with his educational attainments and previous work history.  


CONCLUSIONS OF LAW

1. The Veteran does not have a disability manifested by obesity due to disease or injury that was incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The Veteran's disability manifested by degenerative disease and chondrocalcinosis of the left knee is not due to disease or injury that was incurred in or aggravated by service; nor may arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

3.  The Veteran's disability manifested by degenerative disease and chondrocalcinosis of the right knee is not due to disease or injury that was incurred in or aggravated by service; nor may arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

4. The criteria for the assignment of a rating in excess of 10 percent for the service-connected residuals of a fractured coccyx are not met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a including Diagnostic Code 5299-5298 (2013).

5.  The criteria for the assignment of a 40 percent rating, but no higher, for the service-connected degenerative disc disease of the thoracolumbar spine have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5235-5243 (2013).  

6.  By extending the benefit of the doubt to the Veteran, the criteria for the assignment of a TDIU rating are met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. § 4.16(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the claim for a TDIU rating, as the Board's decision herein is fully favorable, no further discussion with respect to the VCAA is warranted. 

As regards the claim for increased initial rating for the service-connected degenerative disc disease of the thoracolumbar spine, this claim arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection for this disability.  

The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  

The Court has elaborated that filing a Notice of Disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to the claim on appeal is unnecessary.

As regards the remaining increased rating claim and the claims of service connection, in February 2006 and June 2006 pre- rating letters, the RO notified the Veteran of the evidence needed to substantiate the claim for increased rating and claims for service connection.  

These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the 2006 letters.  

VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records and all of the identified, available post-service private and VA treatment records-including records from Bay Pines and Houston, as requested in the Board's previous remands.  While additional records were attempted to be obtained from the San Diego and Gainesville/Jacksonville facilities, negative responses were received. 

In accordance with the Board's August 2010 remand, the RO attempted to obtain the Veteran's Social Security (SSA) records; however, a response from SSA reflects that no records pertaining to the Veteran were available.

With respect to the claims for increase, the Veteran was provided VA examinations in May 2014 pursuant to the Board's April 2013 remand.  These reports reflect that the examiner reviewed the claims file, performed a complete physical examination, and rendered an opinion as to the nature and etiology of the claimed disabilities, along with full-stated rationale.  

The Veteran was also provided with various VA examinations pertained to evaluation of the disabilities on appeal. As these examinations were based on review of the Veteran's symptoms and complaints and discuss his disabilities in relation to the pertinent rating criteria, they are adequate for adjudication purposes.  

Moreover, the VA examiners provided contemporaneous findings with respect to the service-connected residuals of a fractured coccyx and thoracolumbar spine disabilities, and thus complied with the Board's remand instructions in this regard as well. Stegall, 11 Vet. App. at 271.

Finally, during the March 2013 hearing, the VLJ clarified the issues on appeal, and identified any potential evidentiary defects and discussed the outstanding evidence. The actions of the Veterans Law Judge are in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist. See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the Veteran in substantiating the claims herein decided.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Service Connection Claims

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a), to include arthritis.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  


A. Obesity

The Veteran seeks service connection for obesity, as he believes that his weight problems began in service or are otherwise related to service.  During the Veteran's hearings and in various written statements, he noted that he was hospitalized for obesity while in service on several occasions.  He indicated that, while in the Navy, he was not doing the same amount of activity as he did while in the Marines, leading to increased weight gain.  He noted that all of his service injuries prevented him from further exercise.  

The Veteran's service treatment records reflect that, upon entrance examination in December 1954, his weight was 154 pounds. On discharge examination in October 1957, his weight was 220 pounds, and he was indicated to be overweight.  

At the time of enlistment for his second period of active duty in February 1958, he weighed 220 pounds.  It was noted that he enlisted overweight and was granted a waiver.  

Another entry indicated that the Veteran was hospitalized in February 1962 with a diagnosis of exogenous obesity.  His weight was 246 pounds.  It was noted that when the Veteran enlisted in the Navy in February 1958, he was granted a waiver for being 34 pounds overweight.  At that time, he was 45 pounds overweight for age and height.  He was reportedly placed on a rigid weight reduction program.

In February 1963, it was noted that the Veteran was examined for reenlistment and found to be 50 pounds overweight. There was no history of endocrinopathy, head trauma, or previous history of encephalitis.  He was assessed with obesity, not due to own misconduct, and placed on a weight-reduction diet.  

A February 1966 report noted a history of weight problems and back pain.

In September 1967, upon hospitalization for hepatitis, the Veteran was also assessed with exogenous obesity, noted to be in the line of duty and not due to own misconduct.

On discharge examination in December 1967, the Veteran's weight was recorded as 256 pounds.  

On VA examination in April 1968, shortly after the Veteran's discharge, the Veteran's weight was 258 pounds.  He was diagnosed with moderate exogenous obesity.

Continued treatment records reflect that the Veteran was noted to be obese.  

On VA examination in December 2011, the examiner indicated that he reviewed the entire claims file, including service records noting impression of obesity.  He noted that, by definition, the Veteran was obese at the time he entered service in 1958, that he gained 36 pounds in service, and continued to gain weight after service.  He noted that treatment records documented a weight gain of approximately 85 pounds since discharge from service to 2001.  He noted that treatment records from 2001 to 2011 documented a 36 pound weight loss from 340 pounds to 304 pounds.

The examiner opined that it was less likely than not that the Veteran's current obesity was etiologically related to his period of active military service, or that the obesity was aggravated beyond the natural progression due to service. 

In so finding, the examiner noted that exogenous obesity is caused by the over-consumption of calories more than needed by the body.  He noted that the Veteran was obese when he joined the military, continued to increase his obesity after discharge from service, and decreased his obesity by decreasing his calorie consumption after discharge from service.

On VA examination in May 2014, the examiner noted that exogenous obesity by definition meant obesity from outside causes--too many calories consumed versus energy used. In other words, it was not due to a health condition, it is due to an over- consumption of calories.  Therefore, he determined that the Veteran's obesity was not due to an endocrine condition.

The examiner noted that the Veteran's obesity pre-existed his second period of active duty service and increased during service.  However, he also found it was less than likely this Veteran's obesity increased as a natural progression of a disability, given that obesity is not a disability.  He noted that the Veteran had exogenous obesity and that means he made a choice to consume a high volume of calories.  

The examiner also noted that the Veteran weighed over 350 pounds in 2004 VA treatment medical records, but when he was at home and cared for in a sensible way by his family, he had lost over 100 pounds and his current weight of 248 pounds was equal to his weight in 1962.  As the Veteran was eating the proper amount of calories and his weight had dramatically shifted, confirming the fact that the Veteran's weight gain was due to too many calories consumed, and was a choice, not a disease.

The examiner noted that, even with little information regarding the Veteran's weight prior to 1958, his opinion would not change even with such information because the Veteran had demonstrated over the years he has exogenous obesity caused by consuming too many calories. He found the Veteran's obesity therefore not the result of a disease.

In sum, while the record establishes that the Veteran was obese at the time of entry into his second period of active duty, continued to gain weight during service, and has been assessed as obese following service with fluctuations in weight gain and loss, his obesity has been assessed as exogenous and not the result of an underlying disability.

Obesity or being overweight, a particularity of body type alone, is not considered a disability for which service connection may be granted. See generally 38 C.F.R. Part 4 (VA Schedule for Rating Disabilities) (does not contemplate a separate disability rating for obesity). 

Rather, the applicable VA regulations use the term "disability" to refer to the average impairment in earning capacity resulting from diseases or injuries encountered as a result of or incident to military service. Allen v. Brown, 7 Vet. App. 439, 448 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 38 C.F.R. § 4.1. 

There must be competent evidence of a current disability to support service connection, and particularities of body type, such as being overweight or underweight, do not of themselves constitute disease or disability.

Accordingly, where, as here, despite reports of weight gain and obesity upon service entrance and during service requiring counseling and diet restrictions, and current records indicating diagnosis of obesity, competent medical evidence indicates that the Veteran does not have the disability for which service connection is sought. 

Thus, there can be no valid claim for service connection for the disability. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Finally, the Board has also considered the Veteran's statements to the effect that he has a disability manifested by obesity that is related to his military service. 

As a lay person, the Veteran is competent to report on that which he has personal knowledge. See Layno, 6 Vet. App. at 470. However, the record is devoid of any evidence showing a current disability, and he has not provided any lay evidence that would suggest the existence of a disability.

 For these reasons, the claim of service connection for a disability manifested by obesity must be denied.


B.  Right and Left Knees

The Veteran also seeks service connection for right and left knee disabilities, as he believes that he initially injured his knees in service as the result of a motor vehicle accident and fall from a ladder when he hurt his back and coccyx.  He noted that his knee pain began in 1965.  

The Veteran's service treatment records showed that he was involved in a motor vehicle accident in March 1965.  He indicated that he suffered a whiplash injury and that the right side of his neck and low and mid- back hurt.  He also endorsed pain in the right forearm and left upper arm. He underwent x-ray studies of the cervical spine, lumbar spine, left humerus and right forearm, that were negative except for straightening of the cervical spine secondary to whiplash.  

Later in March 1965, the Veteran continued to endorse some muscle spasm and rib pain.  A June 1965 report reflected the Veteran's report of having back problems since the car accident.  

In July 1965, the Veteran was assessed with a fractured coccyx secondary to a fall from a ladder. 

On discharge examination in December 1967, no abnormalities with respect to the knees were indicated.  

Following discharge from service, on VA examination in April 1968, the Veteran reported that he was involved in an automobile accident and sustained what he called a whiplash injury to his back with pains in the mid lower back to the neck.  That same summer, he reported also falling down a ladder and fracturing his tailbone.  He was treated at the Anacostia Naval Station, outpatient department and was placed on light duty for six weeks.  In the same year, during the summer, he fell down a ladder on the U.S.S. Midway and fractured his tail bone.  No abnormalities with respect to the knees were indicated.

On VA treatment in January 2001, the Veteran reported chronic bilateral knee pain.  He indicated that he had degenerative joint disease as well as some edema in the right knee.  He noted that he fell from a ladder in a ship in 1965 and reinjured his knees again in 1971.  He reported worsening symptoms since that time.

A February 2001 x-ray report revealed findings of bilateral patellar spurring.

An April 2006 VA x-ray study of the left knee revealed minimal degenerative joint disease of the knee.  

An August 2006 x-ray study revealed degenerative changes of the left knee, and degenerative changes of the right knee consistent with osteoarthritis.    

On VA examination in August 2007, the Veteran reported injuring his left knee in service during the car accident and also after falling off a ladder in 1965.  He indicated that his knee problems were not addressed as much as other complaints.  The examiner commented that there was no indication of any chronic treatment of the knee in the claims file.  After an examination, the examiner diagnosed degenerative joint disease of the left knee.  He found that this disability could not be related to service without resort to speculation.  

A January 2008 VA treatment report reflected that the Veteran complained of left knee pain stemming from a fall in his bathroom at home.  He was assessed with a knee sprain.

On VA treatment in May 2008, an assessment of osteoarthritis pain of both knees was indicated.  On July 2008 VA orthopedic consultation, bilateral arthritis of the knee was also indicated.  

An October 2013 VA rheumatology consultation reflected the Veteran's report of knee pain since the 1970s.

A November 2013 VA treatment report reflected that the Veteran complained of knee pain with an onset at least 25 to 30 years prior.   An x-ray study of the left knee revealed advanced degenerative joint disease with chondrocalcinosis with no evidence of joint effusion and mild atherosclerosis. Knee arthralgia was indicated.

On VA examination in May 2014, after complete physical examination of the knees, the examiner diagnosed advanced tricompartmental degenerative disease and chondrocalcinosis of both knees. The examiner then opined that the claimed right and left knee disabilities were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness. He noted that a review of the Veteran's medical records showed no complaints or findings of abnormalities during his period of active military service, nor was it mentioned on his exit physical. His exit physical stated that it was a normal exam of the lower extremities. The Veteran was discharged in 1967 and his first encounter with VA system was in 1992, some 25 years later. He found no evidence of chronic or on-going medical condition associated with and/or aggravated by Veteran's military service.

In sum, the record does reflect a current diagnosis of bilateral knee disability, characterized as advanced tricompartmental degenerative disease and chondrocalcinosis.  However, given the evidence outlined above, the Board finds that the weight of the evidence is against the claims for service connection for these disabilities.

The record does not document any chronic bilateral knee disability until 2001, over 35 years since the Veteran's discharge from service.  In addition, the passage of many years between discharge from active service and the documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Here, there is more than mere silence. 

The only medical opinion of record is that of the May 2014 VA examiner, who had a thorough review of all pertinent evidence and stated there is no relationship among the Veteran's bilateral knee disability and any circumstance of his service.
Here, there is no competent and credible evidence of record showing the manifestation of knee arthritis to a compensable degree within one year of separation from service. 

In this regard, the Board has considered the Veteran's assertions of having knee  symptoms in service or shortly after his discharge from service.  The Veteran is competent to testify as to his observations, but this testimony must be weighed against the other evidence of record.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  In this case, the Board finds the other evidence of record more probative.  

Significantly, the separation examination report was normal with regard to the claimed left and right knee disabilities, and there were no complaints with regard to the any knee-related complaints in service, or for many years thereafter.  

In fact, a diagnosis of related to the left and right knees was not noted at separation, and there is no indication of knee complaints at that time of the motor vehicle accident and fall off of the ladder.  

The Veteran also did not endorse left or right knee complaints when otherwise discussing these incidents on VA examination in April 1968, shortly after discharge from service.  The VA treatment reports did not document a diagnosis until 2001.

To the extent that the Veteran attempts to report continuity, such lay evidence is inconsistent with the actual service treatment records, the normal findings at separation, and his own denial of pertinent complaints in service.  He is not credible for the purpose of establishing the presence of a chronic disease in service or a continuity of symptomatology referable to knee arthritis since service.  

The Board finds the Veteran's own statements made contemporaneous with service to be more credible than the lay evidence advanced in support of a claim filed many years after service.  

Therefore, on this record, service connection for tricompartmental degenerative disease and chondrocalcinosis of both knees must be denied on a direct and presumptive basis.

Finally, the Board has also considered the Veteran's statements to the effect that his left and right knee disabilities are related to his military service, to specifically include the motor vehicle accident and fall from a ladder in 1965.  

As a lay person, the Veteran is competent to report that he personally observed, including symptoms. See Layno, 6 Vet. App. at 470.  

However, the question of diagnosis or etiology goes beyond a simple and immediately observable cause-and-effect relationship.  As such, he is not competent to render a diagnosis or opinion as to the etiology as to his claimed knee disabilities.  See Jandreau, 492 F.3d at 1372.  

"The beliefs of lay witnesses (including claimants) on issues of diagnosis and medical causation are not competent evidence in situations where those issues require medical expertise to resolve."  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring).  

In any event, the probative value of the Veteran's general assertions in this regard is outweighed by that of the specific, well-reasoned opinion of the examiner who provided the May 2014 opinion.  

In summary, the Board finds that the preponderance of the evidence establishes that the currently demonstrated left and right knee disabilities are not due to a documented event or incident of his period of service, to include the documented motor vehicle accident and fall off of a ladder.  

Accordingly, on this record, the claim of service connection for left and right knee disabilities must be denied.  

As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine cannot be applied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


III.  Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection.  See Fenderson v. West, 12 Vet. App 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Accordingly, the Board will consider whether any staged rating of the disabilities on appeal is warranted.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

By way of history, the Veteran was granted service connection for residuals of a fractured coccyx in an October 1968 rating decision. A noncompensable rating was assigned, effective December 19, 1967.  

As noted, during the course of the appeal, a 10 percent rating was assigned, effective on December 14, 2005, the date of claim.

The service-connected coccyx disability has been rated under Diagnostic Code 5299-5298.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the Diagnostic Code will be constructed via the first two digits selected from that part of the rating schedule most closely identifying the part or system of the body involved, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a Diagnostic Code to a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27.  

The RO has determined that the DC most analogous to the Veteran's residuals of a fractured coccyx is Diagnostic Code 5298, which pertains to removal of the coccyx.  Under Diagnostic Code 5298, a 10 percent rating contemplates the removal of the coccyx, partial or complete, with painful residuals.  38 C.F.R. § 4.71a, Diagnostic Code 5298.  The 10 percent rating awarded in this case is the maximum rating that can be assigned under Diagnostic Code 5298.  

In an August 2007 rating decision, the RO granted service connection for lumbosacral strain and assigned a 20 percent rating, effective on December 14, 2005.

The service-connected lumbar spine disability has been evaluated as 20 percent disabling for pursuant to Diagnostic Code 5237.  

The General Rating Formula for Disease and Injuries of the Spine (General Formula), applies to Diagnostic Codes 5235 to 5243.  38 C.F.R. § 4.71a.

Intervertebral disc syndrome (IVDS) may be rated alternatively under the Formula for Rating IVDS Based on Incapacitating Episodes (Formula for Incapacitating Episodes).  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Under the General Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected, a 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or, where there is favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  

Note (1) following the General Formula indicates that any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, is to be evaluated separately under an appropriate diagnostic code.  

Note (2) following the General Formula provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (5) following the General Formula states that unfavorable ankylosis is shown when the entire thoracolumbar spine, or the entire spine, is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying scheduler criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca, 8 Vet. App. 2020, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson, 9 Vet. App. at 7.

On VA examination in August 2006, the Veteran reported having progressively worsening coccyx pain.  He endorsed having moderate daily pain, but denied spasm, stiffness or weakness.  He took Naproxen for treatment.  While the Veteran reported urinary problems and falls/weakness, these were attributed to the Veteran's prostate and vertigo conditions, respectively.  He used a cane and walker for assistance with walking.  He was able to walk one-quarter of a mile. The examiner noted that this was not an examination for IVDS.  

Inspection of the spine revealed normal posture and head position with symmetry in appearance.  His gait was normal.  There were no abnormal spinal curvatures, except for some mild lumbar flattening.  There was no objective evidence of spasm, atrophy, guarding, or weakness, but there was some mild pain with motion and tenderness.  The examiner commented that muscle spasm, localized tenderness or guarding were not severe enough to be responsible for an abnormal gait or abnormal spinal contour.

The range of motion testing showed that flexion was performed to 80 degrees with pain beginning at 70 degrees, and extension was performed to 30 degrees with pain beginning at 25 degrees.  Right and left lateral flexion were each performed to 25 degrees with pain beginning at 20 degrees, while right and left lateral rotation were performed to 30 degrees with pain beginning at 25 degrees.  The examiner noted that there was no additional loss of motion on repetitive use due to pain, fatigue, weakness, or lack of endurance.  

A detailed motor, sensory, and reflex examination of the lower extremities was normal.  An x-ray study of the lumbar spine revealed multiple levels of degenerative disc disease of the lumbar spine, while a June 2006 MRI revealed mild to moderate disc bulging at L4-5, L3-4, L2-3, and L5-S1.  

The examiner diagnosed degenerative disc disease of the lumbar spine.  He noted that the disability caused severe effects on exercise and sports, and mild to moderate effects on activities of daily living such as chores, shopping, and recreation.  

On VA examination in August 2007, the Veteran reported having continued pain in the back and tailbone areas.  He noted using a brace due to his obesity.  He did use a wheeled walker, which helped with his balance.  He thought that the walker also helped with his low back.  He was ambulatory with a wheeled walker, and walked slowly with a wide-based gait.  The examiner noted that the Veteran had unrelated diabetic peripheral neuropathy in both his lower extremities.  He did not have any incapacitating episodes of bed rest prescribed by a physician in the last 12 months.  

Objectively, there was tenderness in the coccyx area with no spasm noted.  Range of motion testing revealed forward flexion to 60 degrees.  Extension was to 5 degrees.  Lateral flexion was to 20 degrees, while rotation was to 15 degrees.  The Veteran complained of pain in all of the above movements.  There was no additional loss of motion following repetitive use.  Neurologically, deep tendon reflexes were 1+ and equal bilaterally. There was no significant sensory abnormality and muscle tone and power were within normal limits and equal bilaterally.  

The examiner diagnosed in-service fracture of the coccyx, and service related lumbar strain, and degenerative disc disease of the lumbar spine, which the examiner could not relate to service without resort to speculation.  

On VA treatment in May 2008, the Veteran reported having chronic low back pain.  The pain was sharp and radiated up and down from the low back.  He indicated that pain was aggravated by movement.  Current treatment included medication.  

Objectively, the lumbar spine was mildly tender to palpation.  His range of motion was decreased due to pain.  The sacroiliac joint and thoracic spine were not tender.  The right and left trochanteric bursa region was also nontender to palpation.  An assessment of chronic low back pain was indicated.  

In September 2008, the Veteran was assessed with chronic low back pain and peripheral neuropathy likely from diabetes mellitus.  In October 2008, the Veteran was assessed with likely chronic L5 radiculopathy to the right leg and sensory neuropathy of the legs after nerve conduction studies. A November 2008 surgical consultation revealed an impression of central disc herniation and back pain without radiculopathy.  He also had peripheral neuropathy. 

A February 2009 report from K.P., D.O., indicated that the Veteran complained of low back pain and buttock pain.  Objectively, there was spasm and stiffness in the lumbosacral spine.  It was noted that the Veteran was status-post motor vehicle accident in August 2008.  An assessment of myofascial pain in the lumbosacral spine and into the buttocks, bilaterally was indicated.  A June 2009 report reflected complaint of severe low back pain.  Examination of the lumbosacral spine revealed spasm and tenderness in the lumbosacral area.  An assessment of traumatic myofascial pain of the cervical and lumbosacral spine, worse in the lumbosacral area, was noted.  

A June 2009 private MRI report reflected an impression of moderate sized central disc herniation at L5-S1, diffuse central disc bulging and L4-5 and L3-4 with central spinal stenosis, and small central disc herniation at L2-3.

During the Veteran's July 2009 hearing, he testified that his pain radiated all the way up his spine and down both legs.  He indicated that his pain level was constantly at a level of 6 or 7 on a scale to 10.  

A July 2010 VA treatment report reflected that the Veteran reported having neck and back pain secondary to a motor vehicle accident in February 2010.  He also experienced lower extremity weakness.

On VA QTC examination in October 2010, the Veteran reported limitation in walking because of his spine condition and knees.  He stated that, on average, he could walk 10 feet and that it took 20 minutes to accomplish this.  He reportedly experienced falls due to his spine condition.  He also endorsed stiffness, fatigue, spasms, decreased motion, paresthesia, and numbness.   In addition, he endorsed weakness of the spine, leg, and foot, along with urinary and bowel problems and erectile dysfunction.  

The Veteran indicated that the low back pain occurred constantly and travelled all over the body.  He reported that the pain level was severe and could be exacerbated by stress.  It was relieved by rest and Vicodin, Tramadol, Cyclobenzaprine, and Naproxen.  He could function with medication at the time of pain.  During flare-ups, he experienced functional impairment, described as difficulty walking due to pain.  The Veteran stated that the condition had not resulted in any incapacitation in the past 12 months.  

Objectively, the examiner observed that the Veteran had to lean forward for balance, due to a balance difficulty and history of recent transient ischemic attack.  His gait was small with shuffling steps due to pain.  He used a cane, walker, and wheelchair for ambulation.  He did not require use of a brace, crutches, corrective shoes or prosthesis.  

An examination of the spine revealed no evidence of radiating pain on movement.  Muscle spasm was absent.  There was tenderness noted on examination described as tenderness to palpation over the entire thoracic and lumbosacral spine region.  Spinal contour was preserved, though there was tenderness.  There was no guarding of movement.  The examination did not reveal any weakness.  Muscle tone and musculature were normal.  A straight leg test was negative bilaterally.  Lasegue's sign was negative.  There was no atrophy present in the limbs or ankylosis of the thoracolumbar spine.

The range of motion testing revealed flexion to 70 degrees with pain at 55 degrees, extension to 20 degrees with pain at 10 degrees, right lateral flexion to 25 degrees with pain at 15 degrees, left lateral flexion to 25 degrees with pain at 20 degrees, right rotation to 20 degrees with pain at 10 degrees, and left rotation to 20 degrees with pain at 15 degrees.  There was no loss of motion in degree on any movement upon repetition.  

The examiner commented that joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Inspection of the spine revealed normal position with symmetry in appearance.  There was symmetry of spinal motion with normal curves of the spine.  

A neurological examination indicated no sensory deficits from L1-L5.  Examination of the sacral spine revealed no sensory deficits of S1.  There was no lumbosacral motor weakness.  Right and left lower extremity reflex testing revealed 1+ knee and ankle jerk.  There were no signs of pathologic reflexes.  There were no signs of IVDS with chronic and permanent nerve root involvement.  

An x-ray study of the lumbar spine showed degenerative arthritis, joint narrowing and joint irregularity, and multilevel degenerative changes, most pronounced at L4-L5 and L5-S1.  

The examiner commented that the Veteran's degenerative disc disease was less likely than not secondary to the service-connected lumbar strain.  Subjective factors were pain, stiffness, spasms, fatigue, decreased motion, paresthesia, numbness, weakness, fecal leakage, erectile dysfunction, and urinary frequency.  Objective factors were decreased range of motion with pain, and degenerative disc disease.  The examiner noted that the effect of the condition on daily activity included difficulty walking due to pain and inability to exercise.  

On VA treatment in January 2011, the Veteran reported pain and numbness in the left leg from the mid-thigh to the foot.  

On VA examination in February 2011, the Veteran indicated that he had chronic low back pain particularly around L5-S1.  He took Vicodin and Diclofenac, which he says dulled the pain.  He reported no true flare-ups or incapacitating events.  The examiner also noted that he had no radiculopathy or bowel, bladder, or sexual dysfunction.  

The examiner noted that the impact of the disability on daily activities and limitation in mobility was questionable.  The examiner noted that the Veteran struggled to get out of a chair, but this was due to his obesity and a lack of strength in his lower extremities due to lack of activity.

The Veteran was noted to have normal posture and gait.  There was no indication of spasm or paraspinal tenderness on examination.  He could only flex the back to 50 degrees, but the examiner indicated that this was due to the fact that he was abdominally morbidly obese and lost his balance in a forward position.  Extension was to 30 degrees. Right and left lateral rotation were each to 30 degrees.  Straight leg raising was negative, bilaterally.  There was no indication of lower extremity radiculopathy or sensory depravity.  An assessment of degenerative disc disease of the lumbar spine was indicated.  

The examiner noted that, with respect to employability, the Veteran's main problem was an overwhelming his sedate lifestyle and his grossly morbid obesity.  He found that, if the was not so morbidly obese, he would be fit for employment both in an active and passive environment and that his lumbar spine was not the cause of his unemployability from a standpoint that he should be able to be employed both actively and passively in circumstances that concern his lumbar spine with the exception of his morbid obesity, for which he was not service-connected.

During the Veteran's hearing, he testified that he had a long history of painful residuals in the low back and tailbone area.  He noted that he was in a wheelchair due to the pain in his back and knees.

On VA examination in May 2014, the Veteran reported having low back pain and stiffness requiring assistance relocating from a static position in the morning.  Aggravating factors included prolonged sitting, standing, bending, lifting, twisting, and attempting to negotiate uneven or uphill surfaces.  Symptoms improved with rest or medications, and hot showers/warm packs.  He used a walker, wheelchair, and cane for assistance with ambulation.  The Veteran did not report flare-ups impacting the function of the back.

The range of motion testing revealed flexion to 60 degrees with pain at the endpoint of range of motion.  Extension was to 15 degrees also with pain at the end of range of motion, while right and left lateral rotation and flexion were all to 20 degrees with pain at the endpoint of range of motion.  

The Veteran was unable to perform repetitive use testing due to mobility limitations due to degenerative disease.  The examiner noted that, with respect to functional loss after repetitive use, the Veteran experienced less movement than normal, weakened movement, excess fatigability, instability of station, interference with sitting, standing and/or weight-bearing, and lack of endurance.  The examiner observed that the Veteran had diffuse paraspinal muscle tenderness.  

The examiner further indicated that the Veteran did not have muscle spasm or guarding severe enough to result in an abnormal spinal contour.  Sensory examination of the lower extremities revealed some decreased sensation in the left lower leg/ankle and foot/toes.  Muscle examination also yielded some abnormal findings with regard to left knee extension and ankle plantar flexion. 

The examiner noted involvement of the left sciatic nerve of a mild degree, but noted that the right lower extremity was not affected. The examiner commented that there was no ankylosis of the spine or other neurologic abnormalities or findings related to the thoracolumbar spine, such as bowel or bladder problems.  In addition, the examiner noted that the Veteran did not have IVDS.

The examiner diagnosed degenerative arthritis of the spine and advanced facet arthropathy L3-4 to L5-S1.  He also opined that the Veteran had mild to moderate sciatic nerve radiculopathy associated with his lumbar spine disability, bilaterally. 

As regards the claim for increased rating for the service-connected degenerative disc disease of the thoracolumbar spine, the aforementioned evidence reflects that the disability has been manifested by consistent symptoms of pain, stiffness and limited range of motion with occasional flare-ups of severe pain.  

The Veteran was unable to perform repetitive range of motion testing at the most recent examination, and the examiner attributed this to the Veteran's lumbar spine disability.  As such, the Board finds that, consistent with DeLuca and with the criteria for a next higher 40 percent rating, the Veteran's functional loss due to due to pain more nearly resembles that of forward flexion of the thoracolumbar spine limited 30 degrees or less.  Thus, on this record, a 40 percent rating is warranted for this disability. 

The Board also finds that the record does not support the assignment of a rating in excess of 40 percent.  The Board has reviewed relevant evidence, to include VA examinations and treatment records.  Such evidence does not show unfavorable ankylosis of the entire thoracolumbar spine.    

The Board has considered the Veteran's complaints regarding significant back pain and limitations.  Objective findings, however, do not support a higher evaluation based on functional impairment due to pain on motion or other factors and the Veteran's disability picture is not shown to have been productive of unfavorable ankylosis of the entire thoracolumbar spine.  See DeLuca.  

As regard separate ratings for associated objective neurologic abnormalities or chronic neurologic manifestations, the Veteran has already been granted service connection for right and lower extremity radiculopathy.  No other neurologic findings and symptoms warranting separate ratings have been demonstrated.  While the Veteran has complained of bowel and bladder impairment, such complaints have not been attributed as a neurological impairment secondary to the Veteran's thoracolumbar spine disability on examination. 

As such, the Board finds that the preponderance of the evidence is against a separate compensable rating for other neurological impairment.

Pursuant to Diagnostic Code 5243, the evaluation of IVDS is either under the General Formula or under the Formula for Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

Accordingly, the Board has considered whether the Veteran is entitled to a higher evaluation under the Formula for Incapacitating Episodes, which provides for a 60 percent rating when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  

For the purposes of evaluation under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See Formula for Incapacitating Episodes at Note (1).

On review, the record does not show that the Veteran experienced qualifying incapacitating episodes of IVDS.  While the Veteran has indicated that his symptoms are relieved by rest, incapacitating episodes requiring physician-prescribed bed rest, as defined by regulation have simply not been shown.

The Board has considered the Veteran's statements regarding the severity of his thoracolumbar spine disability.  While the Board finds that the Veteran is competent to report his symptoms and credible, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal.  

With respect to the claim for increased rating for the service-connected residuals of a fractured coccyx, the Board notes that the Veteran is already in receipt of the maximum 10 percent rating allowable under Diagnostic Code 5298.  

Therefore, a rating in excess of 10 percent for the Veteran's residuals of a fractured coccyx must be denied. 

The Board has also considered other potentially applicable diagnostic codes; however, the Veteran's residuals of a fracture coccyx, is not shown to involve any other factor that would warrant evaluation of the disability under any other provisions of the rating schedule.  

To the extent that there is radiating pain, such manifestation overlaps with the ratings assigned for the Veteran's thoracolumbar spine disability and lower extremity radiculopathy. See 38 C.F.R. § 4.14.

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the service-connected thoracolumbar spine or residuals of a fractured coccyx disability are exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the rating schedule for those disabilities.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).   

The Board finds that the rating criteria used to evaluate the service-connected disabilities on appeal reasonably describe his disability level and symptomatology.  

There is nothing in the record to distinguish his case from the cases of numerous other veterans who are subject to the schedular rating criteria for the same disabilities.  

Moreover, the schedular criteria, in general, are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disabilities.  38 C.F.R. § 4.1.  

Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  
 
In adjudicating the claims for a higher rating, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  

While the Board has resolved all reasonable doubt in the Veteran's favor in granting a 40 percent rating for service-connected degenerative disc disease of the thoracolumbar spine, the preponderance of the evidence is against assignment of any higher rating for this disability. 

The Board also finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for the service-connected residuals of a fractured coccyx.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.  


IV.  TDIU Rating

The Court has held that, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted. Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In this case, while the claim for a TDIU has been previously been adjudicated, the Veteran has indicated that he is unemployable due to his service-connected disabilities, to include his thoracolumbar spine and coccyx disabilities currently on appeal.  Accordingly, the matter of entitlement to a TDIU rating is before the Board.

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In Geib v. Shinseki, 733 F.3d 1350 (2013), the Federal Circuit held that VA's duty to assist did not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities.  "Indeed, applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Id. at 1354.  

In this case, the Veteran is service-connected for PTSD, rated as 50 percent disabling, degenerative disc disease of the thoracolumbar spine, rated as 40 percent disabling, hearing loss, rated as 40 percent disabling, coronary artery disease, rated as 30 percent disabling, tinnitus, rated as 10 percent disabling, residuals of a fractured coccyx, rated as 10 percent disabling, and radiculopathy of the right and left lower extremities, each rated as 10 percent disabling; the combined rated is 90 percent.  Therefore, the schedular requirements for a TDIU are met.  38 C.F.R. § 4.16(a).  

The central inquiry is "whether [a] veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  Consideration may be given to a veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The Board finds that the weight of the evidence shows that the Veteran's service-connected disabilities render him unable to obtain and maintain substantially gainful employment.  

The Veteran reported that he last worked in a warehouse setting for a Naval supply center, and was employed there from 1968 to 1985.  However, on VA psychiatric examination in May 2014, the Veteran reported that, since his military discharge, he had held jobs as a civil service agent, small business owner, and security officer.  He estimated that he had held seven to eight jobs since military discharge with his longest single period of employment lasting five years as a security company owner.

As noted, the Veteran's thoracolumbar spine and residuals of a fractured coccyx have been shown to be productive of pain and limitation of the spine, along with radiating pain and numbness into the lower extremities.  The 2011 VA examiner determined that the Veteran would be capable of active and passive employment, even despite his spine disability, if not for morbid obesity and related complications.  

On VA audiometric examination in 2011, examiner noted that the Veteran's hearing loss was productive of bilateral mild to severe sensorineural hearing loss.  He indicated that the employment would be more than feasible in a loosely supervised situation, requiring little interaction with the public.

The Veteran's May 2014 psychiatric examination reflected that the examiner determined the Veteran's psychiatric disorder to be productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

In considering the record in its entirety, the Board finds that the evidence shows that the combined impact of the service-connected disabilities prevents the Veteran from obtaining and retaining substantially gainful employment when his education and work background are considered.  

In so finding, the Board observes that the various opinions of record suggest that the Veteran's service-connected disabilities, separately, do not render the Veteran unemployable.  However, these opinions do not consider the impact of all of his service-connected disabilities combined, and also consider the impact of other non-service-connected disabilities.  

The medical evidence of record suggests that the Veteran is limited in his ability to perform physical activity and walk and communicate with others, and that he has occasional inability to perform work-related tasks.   These impairments are incompatible with his previous work history of working at a warehouse and in the security field, including owning his own security business. 

In resolving all reasonable doubt in the Veteran's favor, entitlement to a TDIU rating is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53.   



ORDER

The claim of service connection for a disability manifested by obesity is denied.

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied.

An increased rating in excess of 10 percent for the service-connected residuals of a fractured coccyx is denied.

An increased rating of 40 percent, but no more, for the service-connected degenerative disc disease of the thoracolumbar spine, is granted, subject to the regulations controlling disbursement of VA monetary benefits.

Entitlement to a TDIU rating is granted, subject to the regulations controlling disbursement of VA monetary benefits.

.

____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


